Citation Nr: 0532876	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  93-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1990 rating decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a back disability.  In 
December 2004 the Board reopened the claim for service 
connection and remanded it for additional development.  The 
case has now returned for further adjudication.


FINDING OF FACT

The veteran does not have a back disability which has been 
related to service or which manifested to a compensable 
degree within a year of his separation from active duty.  


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

The veteran seeks service connection for a back disability.  
When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.  

Service connection for arthritis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has repeatedly been diagnosed as having a back 
disability since his active duty.  For example, he was 
diagnosed as having chronic lumbosacral strain at a private 
hospital in March 1987, and as having chronic back pain at an 
October 1988 VA outpatient visit.  Following a February 2005 
VA examination, the veteran was diagnosed as having 
degenerative joint disease of the lumbosacral spine.  There 
is no evidence, however, of any arthritis of the back 
diagnosed within one year of the veteran's discharge from 
active duty in February 1970.

Service medical records do reflect some reported back pain.  
No back complaints or findings were noted at preinduction 
examinations conducted in June 1966 and August 1967.  
However, the veteran complained of pain in his lower back in 
February 1969, apparently after having been "blown off" a 
truck.  There was no sign of fracture but a bruise was 
considered probable and he was given medication.  He 
continued to complain of back pain the next day, and was 
restricted from heavy lifting for three days.  Later in 
February 1969 it was noted that the veteran's back was 
improving.  No back complaints or findings were noted at his 
December 1969 separation examination. 

In this case, there is no medical opinion that relates the 
veteran's current back disability to his treatment for back 
pain in service.  In fact, following the February 2005 
examination, the VA physician wrote that the veteran was 
"less likely to have onset of [his degenerative joint 
disease of the lumbosacral spine] during Military Service or 
during the year after it."  No medical evidence on file 
contradicts this opinion.  

To the extent that the veteran himself has claimed (such as 
in written statements and at his December 1991 local hearing) 
that he has a back disability which first manifested in 
service or within a year from discharge, the Board notes that 
as a layman he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against this claim for 
service connection, and it must therefore be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice under the law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice in a May 2001 letter, 
which advised him of the first, second and third elements 
required by Pelegrini II.  He has never been explicitly asked 
to provide "any evidence in [his] possession that pertains" 
to his claim.  However he has effectively been notified of 
the need to provide such evidence.  The May 2001 letter 
indicated that additional information or evidence was needed 
to support his claim and asked him to send the information or 
evidence to the RO.  In addition, a March 2004 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Although notice was provided after the initial adjudication 
of the veteran's claim, he was not prejudiced thereby because 
this was harmless error.  As indicated, the RO sent the 
veteran notice in May 2001 and readjudicated his claim in the 
March 2004 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claim, and respond to VA notices.  

Numerous service, VA, and private medical records are in the 
file, as is the transcript of the December 1991 local 
hearing.  The veteran underwent VA examinations in June 1975 
and February 2005 (and the reports of these examinations have 
been obtained and reviewed).  He has not indicated that there 
are any outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.   

ORDER

Service connection for a back disability is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


